DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Donald Mofford on 2/28/2021.
The application has been amended as follows: 

1. A method for forming a Field Effect Transistor (FET), comprising: 
providing a structure comprising[[;]]: a first electrode structure, a second electrode structure, and a gate electrode structure disposed on a surface of a semiconductor, the gate electrode structure controlling a flow of carriers between the first electrode structure and the second electrode structure; and a field plate structure connected to the first electrode structure and disposed over a region between the gate electrode structure and the second electrode structure; and a dielectric structure extending laterally over the surface of the semiconductor between the first electrode structure and the second electrode structure, the dielectric structure comprising: a bottom layer; an etch stop 
applying a first etchant to portion of the dielectric structure disposed between an edge of the field plate structure and the second electrode structure, the first etchant removing a portion of the upper layer and stopping at an exposed portion of the etch stop layer producing a gap within the upper layer between theedge of the field plate structure and the second electrode structure.

2. The method recited in claim 1, further comprising the second etchant removing the exposed portion of the etch stop layer and stopping at the bottom layer.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Huang (US 2014/0264360), discloses a method for forming a Field Effect Transistor (FET), comprising: providing a structure comprising: a first electrode structure, a second electrode structure, and a gate electrode structure disposed on a surface of a semiconductor; and a field plate structure connected to the first electrode structure and disposed over a region between the gate electrode structure and the second electrode structure; and a dielectric structure extending laterally over the surface of the semiconductor between the first electrode structure and the second electrode structure, the dielectric structure comprising: a bottom layer; an etch stop layer disposed in direct contact with the bottom layer; and an upper layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811